Dunn and Farmer, JJ., dissenting: The marriage of Helen Olson and the plaintiff in error in 1900 was entered into in perfect good faith by both parties. The relation they assumed was not meretricious but was intended to be matrimonial. She had been divorced • from her former husband for nearly eight years. The decree of divorce was not recognized by the courts of New York but it was valid in Illinois and many other States. (Knowlton v. Knowlton, 155 Ill. 158; Dunham v. Dunham, 162 id. 589; Harding v. Alden, 9 Me. 140,; Loker v. Gerald, 157 Mass. 42; VanOrsdal v. VanOrsdal, 67 Iowa, 35; Gould v. Crow, 57 Mo. 200; Thurston v. Thurston, 58 Minn. 279; Douglas v. Teller, 53 Wash. 695.) In this State she was competent to contract a marriage. When she and the plaintiff in error came to Illinois, a few months after their marriage, neither was under any disability here to marry and a common law marriage was lawful. It was the law of this State prior to the amendment of the Marriage act, in 1905, which declared common law marriages void, that “if parties to a marriage, in the beginning, desire and intend marriage in good faith as a matter of fact, but an impediment exists, and the desire and intention continue after the impediment is removed, and the parties continue in the relation of husband and wife and cohabit as such, it is sufficient proof of a marriage.” (Manning v. Spurck, 199 Ill. 447; Robinson v. Ruprecht 191 id. 424; Land v. Land, 206 id. 288.) In the case last cited the parties were married during the pendency of a divorce suit by the woman, after the hearing but before the decree was entered, believing that the decree had been rendered and that their marriage was lawful. A decree was subsequently entered, the parties continued to cohabit with matrimonial intent and the marriage was held valid. Had Helen Olson died on November 28, 1910, the day the plaintiff in error ■ married Lenore Smith, he would have been entitled, under the decisions cited, to the surviving husband’s interest in her estate. Being the husband of one woman it was big-, amy for him to marry another, and in our judgment he was properly convicted. .